UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------- X
                                                               :
 UNITED STATES,                                                :
                                                               :
                                                               :
                              -v-                              :
                                                               :         1:20-cr-69-GHW
 ERNEST WASHINGTON and                                         :
 DUANE DANIELS,                                                :             ORDER
                                                               :
                                              Defendants. :
 ------------------------------------------------------------- X




GREGORY H. WOODS, United States District Judge:

         A status conference is scheduled to take place in this case on April 1, 2020. In the wake of

COVID-19, the Court directs the parties to confer regarding the status of the case and to submit a

letter to the Court regarding their respective views regarding the appropriate next steps in the case.

The joint letter should set forth each of the parties’ respective views regarding a motion briefing

schedule, and a trial date. To the extent that the defendants anticipate filing motions under F.R. Cr.

P. 12(b)(3), the defendants are directed to identify the nature of the anticipated motions, so that the

Court can schedule a hearing if appropriate. The parties are directed to state their views regarding

the exclusion of time with respect to any proposed schedule. The parties are directed to file that

joint letter no later than March 26, 2020.

         In the event that parties are able to present a proposed schedule for the litigation of this case

that the Court can adopt by written order without the need for an in-person conference, and the

joint letter identifies no other issues that require resolution through an in-person conference, the
Court expects that it will adjourn the April 1, 2020 conference.

       SO ORDERED.

Dated: March 18, 2020
       New York, New York                               __________________________________
                                                               GREGORY H. WOODS
                                                              United States District Judge




                                                  2
